DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 6/11/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 3/16/2021 listed below have been reconsidered as indicated:
a)	The objections and rejections of claim 13 are rendered moot by the cancellation of the claim and are withdrawn as such.

b)	The objection to the drawings is withdrawn in view of the replacement drawings.

c)	The objection of claim 15 is withdrawn in view of the amendments to the claim.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Drawings
The drawings were received on 6/11/2021.  These drawings are accepted. While the boxes remain shaded, the text is more readable.
Original copies of the 6/11/2021 drawings may be accessed via PAIR using the Supplemental Content tab.

Claim Interpretation
Claim 1 is drawn to methods for “detecting the presence of one or more nucleic acids indicative of a health condition, tissue of origin, germ layer of origin or organ of origin in a mixture of nucleic acids”. The claim has the intended function of detecting the presence of one or more nucleic acids that are associated with or found in the context of a health condition, a tissue from which the nucleic acid originated, a germ layer from which the nucleic acid originated or an organ from which the nucleic acid originated. The nucleic acids to be detected are found within a pool of nucleic acids representing a mixture of nucleic acids from different sources.
The claim includes three positively recited steps. The first step is “performing methylation analysis on a sample comprising a plurality of nucleic acids”. The step broadly encompassing the performance of techniques such as those recited in claim 10, as well as simple data analyses that can be carried out mentally or more complex analyses carried out by a computer.
The second step is “determining whether said sample includes a plurality of methylation haplotype blocks indicative of the presence of one or more nucleic acids indicative of a health condition, tissue of origin, germ layer of origin, organ of origin or any combination thereof”. The step broadly encompasses analysis of methylation data and asking whether or whether not the sample contains at least two methylation haplotype blocks associated with a nucleic acid, where the methylation haplotype blocks have an average size of about 95 bp. The nucleic acids being associated with or found in the context of a health condition, a tissue from which the nucleic acid originated, a germ layer from which the nucleic acid originated or an organ from which the nucleic 
The step includes a “wherein” clause specifying the methylation haplotype blocks have at least two methylation sites for which methylation status is linked. For example, the methylation sites may be linked as both being methylated, both being unmethylated or one being methylated when the other is unmethylated. Thus, the plurality of methylation haplotype blocks has at least two blocks and each methylation haplotype block has at least two CpG sites.
The third step is detecting the presence of one or more nucleic acid indicative of a health condition, tissue of origin, germ layer of origin or organ of origin, which fulfills the intended purpose specified in the preamble of the claim. A method in which the presence of one or more nucleic acids acid indicative of a health condition, tissue of origin, germ layer of origin or organ of origin is not detected is outside the scope of the present methods.

Claim 2 depends from claim 1 stating “said methylation analysis is performed on cell-free DNA”. The claim broadly encompasses performing a methylation analysis on methylation data of cell-free DNA as well as performing techniques on cell-free DNA to obtain methylation data.

Claim 3 depends from claim 3 stating “said methylation analysis is performed on cell-free DNA in a blood sample”. The claim broadly encompasses performing a methylation analysis on methylation data of cell-free DNA in a blood sample as well as 

Claim 4 depends from claim 1 specifying the number of methylation haplotype blocks in the plurality of methylation haplotype blocks. The claim broadly encompasses two or more methylation haplotype blocks within the plurality of methylation haplotype blocks.

Claim 5 depends from claim 1 and limits the health condition indicated by the one or more nucleic acids to a tumor. The claim broadly encompasses methods in which the one or more nucleic acids indicative of a tumor, tissue of origin, germ layer of origin, organ of origin or any combination thereof.

Claim 6 depends from claim 5 and further requires a step of “determining whether said sample includes a plurality of methylation haplotype blocks indicative of the presence of one or more nucleic acids indicative of a normal tissue or normal organ corresponding to the tissue or organ of origin of said tumor”. Claim 6 implicitly limits the methods to those in which the nucleic acids are indicative of a tumor and requires determining whether nucleic acids derived from normal tissue or organ from which the tumor developed are present. For example, if the tumor is a lung tumor, the method further requires determining if nucleic acids associated with or found in the context of normal lung are in the sample.



Claim 8 depends from claim 1 specifying the sample is a blood sample.

Claim 9 depends from claim 1 and further requires a step of “quantitating the level of said one or more nucleic acids indicative of a health condition, tissue of origin, organ of origin or any combination thereof in said sample”. The step broadly encompasses the analysis of data to determine the amount of a nucleic acid present in the sample.

Claim 10 depends from claim 1 specifying which techniques are performed when carrying out the methylation analysis.

Claim 11 depends from claim 1 and further requires a step of “determining a methylation haplotype load for each methylation haplotype block”. The claim further specifies the methylation haplotype load comprises the normalized fraction of methylated haplotypes at different lengths. 

Claim 12 depends from claim 1 and further requires a step of “determining an unmethylated haplotype load for each methylation haplotype block”. The claim further 

Claim 14 depends from claim 1 and specifies each methylation haplotype block has at least 3 CpGs.

Claim 15 depends from claim 1 and further requires a step of “quantifying the level of said plurality of methylation haplotype blocks indicative of the presence one or more nucleic acids indicative of a health condition, tissue of origin, germ layer of origin, organ of origin or any combination thereof in said sample”. The step broadly encompasses the analysis of data to determine the amount of the plurality of methylation haplotype blocks.

Claim 16 depends from claim 6 and further requires a step of “quantifying the level of said plurality of methylation haplotype blocks indicative of the presence one or more nucleic acids indicative of a health condition, tissue of origin, germ layer of origin, organ of origin or any combination thereof in said sample”. The step broadly encompasses the analysis of data to determine the amount of the plurality of methylation haplotype blocks.

Claim 17 is drawn to a method having the intended purpose of “identifying methylation haplotype blocks”.

The second step is “combining the methylation haplotypes and calculating methylation linkage disequilibrium on the combine methylation haplotypes”. The step broadly encompasses the analysis and manipulation of methylation data.
The third step is “partitioning each segment into a plurality of methylation haplotype blocks”. The step broadly encompasses the analysis and manipulation of methylation data.
The claim concludes with “wherein” clauses stating the methylation haplotype blocks comprise a plurality of methylation sites for which methylation status is coordinated or linked and the methylation haplotype blocks have an average size of about 95 bp. For example, the methylation sites may be linked as both being methylated, both being unmethylated or one being methylated when the other is unmethylated.

Claim 18 depends from claim 16 and specifies the methylation haplotypes are determined for a portion of a genome.

Claim 19 depends from claim 17 and specifies the methylation haplotypes are determined across a whole genome.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-12, 14-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
	The claim(s) 1 recite(s) three steps. The first is performing a methylation analysis on a sample comprising a plurality of nucleic acids (i.e. two or more nucleic acids). The step encompasses a mental process such as reviewing bisulphite sequencing data and determining which cytosine sites are methylated in two short nucleic acids, i.e. of average length of about 95 bp. The second is determining whether the sample includes a plurality of methylation haplotype blocks indicative of the presence of one or more nucleic acids associated with a health condition, tissue of origin, germ layer of origin, organ of origin or any combination thereof. The step broadly encompasses a mental process in the form of determining if the methylation haplotype blocks mirror that of known methylation haplotype blocks corresponding to other sources of DNA. The third step is detecting the presence of one or more nuclei acids indicative of a health condition, tissue of origin, germ layer of origin or organ of origin.

	Claim 6 further encompasses a mental process of determining whether any methylation haplotype blocks correspond to healthy or normal tissues or organs.
	Claims 9 and 15-16 further encompasses a mental process of counting the number of nucleic acids associated with a health condition, tissue of origin, germ layer of origin, organ of origin or any combination thereof.
	Claims 11 and 12 further encompass a mental process of determining the amount of methylated and unmethylated sites within a methylation haplotype block.
	The judicial exceptions are not integrated into a practical application because the methods do not improve upon a computer’s function or upon another technology, do not effect a particular treatment or prophylaxis, do not use a particular machine or transform a particular article.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no specific limitation is required outside of the abstract ideas set forth in the claim. Even if determining methylation haplotypes in a plurality of nucleic acid segments requires a laboratory process or so called “wet step”, for example one of those in claim 10, such processes, including bisulfite sequencing and methylation arrays, are well-understood, routine and conventional in the field. The instant specification describes methods and processes encompassed by the claims were known at the time (para. 26, 34 and 35).


	Claim 20 further limits the mental process encompassed by partitioning each segment into a plurality of methylation haplotype blocks.
	The judicial exceptions are not integrated into a practical application because the methods do not improve upon a computer’s function or upon another technology, do not effect a particular treatment or prophylaxis, do not use a particular machine or transform a particular article.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no specific limitation is required 
	It is noted that claim 19 requires determining methylation haplotypes across a whole genome. The level of analysis encompassed by methylation haplotype determination across an entire genome is considered to be too substantial of an undertaking to be performed as a mental process.

Response to the traversal of the 101 rejection
	The Remarks argue methylation haplotype analysis cannot practically be performed in the human mind (p. 7). The Remarks argue performing methylation analysis requires first collecting over 100 sets of genome bisulfite sequencing data from multiple human tissue types and tumor types and the use of computer derived quantitative metrics called GSI. The process involves thousands of informative MHBs that must be integrated and weighted by GSI. See p. 8.
	The arguments have been fully considered but are not persuasive. Claim 1 requires performing methylation analysis on a sample comprising a plurality of nucleic acids. A plurality of nucleic acids broadly encompasses at least two nucleic acids and they step does not limit the number of methylation analyses that must be undertaken. A single nucleic acid may be subjected to methylation analysis, or two, 5, 10, 20, 40, 80, 
	In the context of claim 17, the claim broadly encompasses determination the methylation status of two CpG sites within two nucleic acid segments. The claim does not require the methylation haplotypes to be determined across the whole genome.
Lastly, it is noted that the features upon which applicant relies (i.e., collecting over 100 sets of genome bisulfite sequencing data from multiple human tissue types and tumor types, partitioning the genome into ~100,000 methylation haplotype blocks, the use of GSI and integration of thousands of methylation haplotype blocks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In conclusion, while the claims encompass embodiments in which the amount of methylation data collected, process, analyzed and the determinations made are too complex for the human mind, the claims broadly encompass far more simple methods in which the amount of methylation data collected, process, analyzed and the determinations made relates to 2 relatively short, average length of 95 bp, nucleic acid sequences.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 11-12, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejections have been maintained.
Regarding claim 2, the claim states the methylation analysis is performed on cell-free DNA. There is a disconnection between claim 1 and claim 2 because claim 1 requires performing the methylation analysis on a sample and the sample comprises a plurality of nucleic acids. It is unclear if the cell-free DNA further limits the sample of claim 1 or the plurality of nucleic acids of claim 1.
Regarding claim 3, the claim states the methylation analysis is performed on cell-free DNA in a blood sample. There is a disconnection between claim 1 and claim 3 because claim 1 requires performing the methylation analysis on a sample and the sample comprises a plurality of nucleic acids. It is unclear if the claim requires a blood sample comprising cell-free DNA or cell-free DNA from a blood sample as the sample of claim 1 comprising a plurality of nucleic acids.
Regarding claims 11 and 12, the claims describe a methylation haplotype load and an unmethylated haplotype load comprising normalized fractions at “different lengths”. It is unclear what the element “lengths” encompasses. A methylation haplotype 
Regarding claim 18, the claim recites “said methylation haplotypes are determined for a portion of a genome”. The recitation lacks proper antecedent basis as the claim fails to previously set forth an element or step that determined methylation haplotypes. It appears the claim may have been intended to depend from claim 17.
Regarding claim 20, the claim recites “said methylation haplotype blocks are defined”. The recitation lacks proper antecedent basis as the claim fails to previously set forth an element or step that defined methylation haplotype blocks.

Response to the traversal of the indefiniteness rejections
	The Remarks address the rejections by noting that Claim 1 has been amended to recite an active process step directed towards detecting the presence of one or more nucleic acids as suggested by the Examiner and request withdrawal of the 35 U.S.C. 101 [sic] rejections (p. 8).
	The arguments have been fully considered and not fully persuasive. The rejection of claim 1 has been withdrawn in view of the amendments to the claims; 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang (WO 2015/116837 A1; previously cited).
Regarding claims 1 and 5, Zhang teaches performing methylation analysis on a sample comprising a plurality of nucleic acids (para. 8, 9 and 10).
Zhang further teaches determining whether the sample includes a plurality of methylation haplotypes indicative of the presence of a target nucleic acid. Zhang further 
Zhang teaches the methylation haplotypes make up a “marker region”, which is analogous to the claimed “methylation haplotype block” (para. 24). Zhang teaches the marker regions have a size range from 90 to 100 nt (para. 24), which overlaps with the claimed average size of 95bp.
Because Zhang teaches nucleic acids are detected, the amended step of detecting the presence of one or more nucleic acids is satisfied.
Regarding claims 2, 3 and 8, Zhang teaches the use of plasma from a peripheral blood sample (para. 9). It is well-known that plasma inherently contains cell-free DNA.
Regarding claim 4, Zhang teaches analyzing for the presence of multiple marker regions for a nucleic acid (para. 24 and 31).
Regarding claim 6, Zhang teaches determining whether the sample includes a marker region indicative of a tissue type (para. 13). See also Fig. 7.
Regarding claim 7, Zhang alternatively teaches the condition is fetal chromosomal abnormality (para. 10), such as a fetal aneuploidy. 
Regarding claim 9, Zhang teaches determining the amount or quantitating the target nucleic acid (para. 10).
Regarding claim 10, Zhang teaches the methylation analysis is carried out using bisulfite methylation analysis (para. 8).
Regarding claim 11, Zhang teaches determining a methylation haplotype load (para. 62). 
Regarding claim 14, Zhang teaches the marker regions have at 3 CpG cites (para. 24).
Regarding claims 15 and 16, Zhang teaches digitally quantifying the methylation haplotypes (para. 31).
Regarding claim 17, Zhang teaches determining methylation haplotypes in DNA (para. 8, 9 and 10). Chromosomal regions that cover all the methylation sites of a methylation haplotype are partitioned as marker regions, or methylation haplotype blocks. Identifying the marker regions includes looking at the linkage disequilibrium of methylation sites within a methylation haplotype.
Regarding claim 18, Zhang teaches methylation haplotypes are determined as noted above. Thus, Zhang determined the methylation haplotypes for a portion of the genome.
Regarding claim 19, Zhang teaches the methylation haplotypes are determined across the whole genome using WGBS (para. 59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2015/116837 A1; previously cited).

Regarding claims 1 and 12, Zhang teaches performing methylation analysis on a sample comprising a plurality of nucleic acids (para. 8, 9 and 10).
Zhang further teaches determining whether the sample includes a plurality of methylation haplotypes indicative of the presence of a target nucleic acid. Zhang further teaches the nucleic acids detected are indicative of the presence of a health condition, such a tumor. See para. 8, 9 and 10.
Zhang further teaches determining a methylation haplotype load (para. 62).
While Zhang teaches the above methods, Zhang does not specifically teach determining an unmethylated haplotype load for each methylation haplotype block.
However, it would have been prima facie obvious to the ordinary artisan to have calculated an unmethylated haplotype load in concert with the methylation haplotype load determined by Zhang. The added information is simply an obvious variant of the analysis of Zhang and provides for a more complete analysis of the data. It also serves as a check on the determined methylation haplotype load as combined both should account for all of the CpG sites within the methylation haplotype block.
Regarding claims 17 and 20, Zhang teaches determining methylation haplotypes in DNA (para. 8, 9 and 10). Chromosomal regions that cover all the methylation sites of a methylation haplotype are partitioned as marker regions, or methylation haplotype blocks. Identifying the marker regions includes looking at the linkage disequilibrium of methylation sites within a methylation haplotype.

However, given what is known about linkage disequilibrium analyses, setting an r2 value of two adjacent CpG sites not less than 0.5 would have been obvious as it is well known and routine analytical criteria based on the state of the art described in paragraph 31 of the instant specification.

Response to the traversal of the rejections over Zhang
	The Remarks argue Zhang fails to disclose or suggest methylation haplotype blocks as required by the amended claims. The Remarks argue Zhang is concerned with methylation haplotypes as opposed to haplotype blocks of the present claims. See (p. 8-10).
	The arguments have been full considered but are not persuasive. The term methylation haplotypes blocks is not specifically defined in the instant specification but is described as being “tightly coupled CpG sites” (para. 51 and 56). Paragraph 45 describes the term as describing genomic regions in which the methylation status of CpG pairs within are in linkage disequilibrium could be taken as co-methylation regions. While the Remarks argue Zhang is only concerned with methylation haplotypes, it is noted that the methylation haplotypes include multiple CpG sites that are in linkage disequilibrium. Thus, methylation haplotypes represented by multiple CpG sites in linkage disequilibrium represent a “methylation haplotype block” within the full scope of the claim. Additionally, Zhang describes marker region sets, in which multiple marker regions having multiple CpG site are analyzed (p. 31, 33, 34 and 62). These, sets of 

	The Remarks argue Zhang does not present any systematic strategy to identify informative methylation haplotypes within a haplotype block. The Remarks argue the current application uses methylation haplotype blocks identified by, for example partitioning the entire genome into ~100,000 methylation haplotype blocks, and then analyzed with a computer to calculate specificity for all methylation haplotype blocks. The Remarks further argue the process may involve thousands of informative methylation haplotype blocks that must be integrated and weighted by GSI. See p. 9-10.
The arguments have been fully considered but are not persuasive. First, as noted above, Zhang teaches methylation haplotype blocks encompassed by the full scope the claim. The methylation haplotype blocks are generic in form and not limited in any particular manner. While the claims may encompass the analysis described by the Remarks, the features upon which applicant relies (i.e., partitioning the genome into ~100,000 methylation haplotype blocks, the use of GSI and integration of thousands of methylation haplotype blocks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634